UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2820



DARYL D. KEMP,

                                                Plaintiff - Appellant,

          versus


CITY OF NORFOLK    DEPARTMENT   OF   WASTE   WATER
MANAGEMENT,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-98-420-2)


Submitted:   March 11, 1999                   Decided:   March 17, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daryl D. Kemp, Appellant Pro Se. Harold Phillip Juren, Deputy City
Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Daryl D. Kemp appeals the district court’s order dismissing

his action alleging employment discrimination under the Americans

with Disabilities Act.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.     Accordingly,

we affirm on the reasoning of the district court.   See Kemp v. City

of Norfolk, No. CA-98-420-2 (E.D. Va. Nov. 30, 1998).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                            AFFIRMED




                                2